 

Exhibit 10.1

 

[v475144_ex10-1img1.jpg] 

Facility Letter Ref. YBL/MUM/FL/221/2017-2018 August 18,2017 Majesco Software &
Solutions India Private Limited 805 President House, Near Ambawadi Circle,
Ahmedabad 380 015 Dear Sirs, Ref.: Addendum to Facility Letter no.
YBL/MUM/FL/0619/2016-2017 dated September 27, 2016. We, YES Bank Limited ('YBL'
or 'the Lender'), are pleased to advise the addendum with reference to Facility
Letter no. YBL/MUM/FL/0619/2016-2017 dated September 27, 2016 (the "Facility
Letter") with regard to the credit facility to Majesco Software & Solutions
India Private Limited (the "Borrower"). The conditions mentioned below replace
and /or are in addition to the earlier clauses in our Facility Letter. The other
terms and conditions in the said Facility Letter stand mutatis mutandis. 1
Facility Details S. No Facility Description Applicable Rate of Security
Financial Covenant / Interest/ Special Terms & Commission Conditions 1 Facility:
Pre Shipment in Foreign Currency (PCFC) [Existing Facility] Amount: INR
130,000,000/- (Indian Rupees One Hundred and Thirty Million Only) [Existing
Facility reduced Interest: To be decided at the time of disbursement. First Pari
Pasu charge over the current assets of the borrower. • Margin: 10% of Order
amount • PCFC will be on running account basis • Counter parties for PCFC:
Majesco UK Ltd Majesco, USA Majesco Software and Solutions Inc (MSSI) Majesco
Canada Ltd (MCAN) Majesco Thailand Co. Ltd. Majesco Sdn Bhd (Malaysia) •
Transactions will be for group companies of MSSIPL • Any incremental exposure/
disbursement beyond INR 100 MM to be backed by min 100% goodwill FDR with YBL in
company or Majesco Limited. from INR 300 MM] Purpose: Working capital Tenor:
Maximum of 3 months Nature: Redrawal permitted within availability period
Availability period: 12 months subject to annual review Additional Rate of Page
1 of 5 YES BANK Limited, YES BANK TOWER, IFC 2, 23rd Floor, Senapati Bopat Marg,
Elphinstone (W), Mumbai 400 013, India Tel: +91(22) 3366 9000 Fax: +91(22) 2421
4500 Regd. & Corporate Office: Nehru Centre, 9th Floor, Discovery of India, Dr.
A.B. Road, Worli, Mumbai 400 018, India. Tel: +91(22) 6669 9000 Fax: +91(22)
6669 9060 Website: www.yesbank.in Email: communications@yesbank.in CIN -
L65190MH2003PLC143249

 



 

 

 

[v475144_ex10-1img2.jpg]

 

Interest: 2% over and above applicable rate of interest la Facility: Post
Shipment Credit in Foreign Currency (PSCFC) [Existing Facility] [Sublimit of
facility 1 Interest: To be decided at the time of disbursement. Same as facility
1 above • LC and Non LC Backed Orders • Discounting of Group/ associate entities
permitted • Any incremental exposure/ disbursement beyond INR 100 MM to be
backed by min 100% goodwill FDR with YBL in company or Majesco Limited •
Discounted debtors under PSCFC to be deducted from Monthly SS. above] Amount INR
130,000,000/- (Indian Rupees One Hundred and Thirty Million Only) [Existing
Facility reduced from INR 300 MM] Purpose: Working capital Tenor: Maximum of 3
months Nature: Redrawal permitted within availability period Availability
period: 12 months subject to annual review Additional Rate of Interest: 2% over
and above applicable rate of interest 2 Other Conditions 1 Financial/ Other
Covenants • Financial information to be provided Quarterly. • Proportionate
cashflow to be routed through YBL account. 2 Documentation and Condition
Precedent. As per Annexure I 3 Review Date Notwithstanding the terms herein and
in conformity with normal business practice, we reserve the right to review this
Facility or any of the terms and Page 2 of 5

 



 

 

 

[v475144_ex10-1img3.jpg]

 

conditions thereof or any other documents or security relating thereto. The
facilities will be reviewed by May 22, 2018. All charges/fees paid to the Bank
pursuant grant of Facilities hereto are non-refundable. Utilization of the above
Facilities shall be subject to discretion of the Bank, compliance to all the
conditions precedent, execution of all documents as mentioned above and no event
of default or potential event of default having occurred. The Facility Letter
shall remain valid and, save for the aforesaid amendments, unchanged. This
Addendum to Facility Letter shall form an integral part of the Facility Letter
Ref. No. YBL/MUM/FL/0619/2016-2017 dated September 27, 2016. The Borrower
unconditionally agrees, acknowledges and undertakes that the Bank has an
unconditional right to cancel the Facilities, whether in part or in full, at any
time during the currency of the Facilities without any prior intimation of such
cancellation to the Borrower. As per RBI Guidelines, all borrowers are required
to declare details as per Annexure II while applying for credit facilities with
from bank and you have already provided such details during discussion with us
and/or in various documents provided to us. By counter signing your are
confirming us that the details declared as in Annexure II are true and correct
This offer shall be valid for acceptance until September 17, 2017. Kindly
confirm to us, by signing on the duplicate copy of this letter, your acceptance
of the foregoing terms and conditions and return the same to us so as to be
received by us prior to the above date. Should you have any query regarding the
above terms and conditions, please do not hesitate to contact the right-hand
undersigned. Yours faithfully, YES BANK LIMITED Ameya Shripad Gundale Gurpreet
Munial Executive Vice President Vice President Emerging Corporate Banking
Emerging Corporate Banking We, Majesco Software & Solutions India Private
Limited confirm acceptance of the above terms and conditions: Signature(s) /
Company's stamp *[Please sign on the preceding pages as well] Title: Date:
13/09/2017 Place: Navi Mumbai Enclosed: Annexure I & Annexure II Page 3 of 5

 



 

 

 

[v475144_ex10-1img4.jpg]

 

ANNEXURE I DOCUMENTATION AND CONDITIONS PRECEDENT TO DISBURSEMENT The Bank shall
not be obliged to disburse the Facilities unless and until, the Borrower shall
have complied with the following conditions precedent unless expressly waived by
the Bank: (a) Duplicate of this Facility Letter duly and unconditionally
accepted and signed on each page by the Borrower's authorised signatory/ies; (b)
A certified true copy of the resolutions of the Board of Directors of the
Borrower and/or the third security provider, as the case may be, or relevant
Committee of Board of Directors: (i) approving the terms of, and the
transactions contemplated by the Transaction Documents to which it is a party
and resolving that it executes, delivers and performs the Transaction Documents
to which it is a party; (ii) authorising a specified person or persons to
execute and deliver the Transaction Documents to which it is a party on its
behalf; and (iii) Authorising a specified person or persons, on its behalf, to
sign and/or despatch all documents and notices to be signed and/or despatched by
it under or in connection with the Transaction Documents to which it is a party.
(c) CS/CA certification regarding compliance of statutory Prescriptions in terms
of RBI circular on lending under consortium/multiple banking arrangements dated
10th Feb. 2009 on semi-annual basis; (d) Any other
documents/certificates/resolutions/letters as may be required by the Lender(s).
"Transaction Documents" as used under this Facility Letter means and include
this Facility Letter and all other agreements, instruments, undertakings,
indentures, deeds, writings, guarantees, letters of comfort and other documents
(whether financing, security or otherwise) executed or entered into, or to be
executed or entered into, by the Borrower or as the case may be, any other
person, in relation, or pertaining, to the transactions contemplated by, or
under this Facility Letter and/or the other Transaction Document, and each such
Transaction Document as amended from time to time. Page 4 of 5

 



 

 

 

[v475144_ex10-1img5.jpg]

 

Annexure I Details of Borrowing Arrangements from Other Banks (INR Million)
Position as on 30.04.2017 I. Name and address of bank/ institution II.
Facilities availed A. Fund-based credit facilities (Indicate the nature of
facilities e.g. working capital / demand loan / term loan / short term loan) /
foreign currency loan, corporate loan / line of credit / Channel financing, bill
discounting etc. amount and the purpose) As given below B. Non-fund-based
facilities other than derivatives (Indicate the nature of facilities e.g.
L/C,BG, DPG (I & F) etc. amount and the purpose) As given below III. Present
outstanding As given below IV. Overdues position, if any As given below V.
Requests for facilities which are under process As given below Name of Bank Fund
based limit Fund based O/s Non fund limit Non fund O/s Term Loan limit Term Loan
outstanding Yes Bank Ltd 300 96 0 0 - - StanC 200 0 0 0 - - Total 500 96 0 0 - -
VI. Main and allied activities with locations Mumbai VII Demands by statutory
authorities / current status thereof - Page 5 of 5

 



 

 